 Case 1:17-cv-01027-CFC Document 64 Filed 02/15/19 Page 1 of 1 PageID #: 1148



Daniel M. Silver
Partner
405 N. King Street, 8th Floor
Wilmington, DE 19801
T. 302-984-6331
F. 302-691-1260
dsilver@mccarter.com


February 15, 2019

VIA CM/ECF AND HAND DELIVERY

The Honorable Colm F. Connolly
J. Caleb Boggs Federal Building
844 N. King Street
Unit 31, Room 4124
Wilmington, DE 19801-3555

Re:         Bristol-Myers Squibb Co., et al. v. Genentech, Inc.,
            (C.A. No. 17-cv-1027-CFC);
            Bristol-Myers Squibb Co., et al. v. AstraZeneca Pharmaceuticals LP,
            et al. (C.A. No. 17-cv-1028-CFC)

Dear Judge Connolly,

        We write on behalf of the parties jointly pursuant to Paragraph 11 of the December 12,
2018 Scheduling Order. In accordance with the Scheduling Order, and in view of the fact that
today is the deadline for Defendants to serve their Answering Claim Construction Brief,
AstraZeneca respectfully requests permission to present expert testimony at the Markman
hearing scheduled for May 29, 2019. AstraZeneca respectfully submits that expert testimony
may aid the Court in its construction of the disputed terms. Plaintiffs do not believe expert
testimony is necessary for the Court to resolve the pending claim construction issues, but to the
extent the Court permits AstraZeneca to introduce expert testimony, Plaintiffs request the
opportunity to potentially provide expert testimony in response.

       The parties are available at the Court’s convenience should Your Honor desire any
elaboration regarding AstraZeneca’s request to present expert testimony at the Markman hearing.


Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc: All counsel of record (via CM/ECF)




ME1 29551524v.1
